DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 15/763,463, filed on 03/27/2018.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
it exceeds 150 words in length 
repeats information given in the title (line 1).  
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
The continuing information needs to be updated, namely in Paragraph 0001, line 1, after “15/763,463,” --now abandoned,-- should be inserted.
Paragraph 0037, line 12, “two sliding block guides 16” would be clearer if rewritten as “two sliding block tracks 16--.
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
The following title is suggested: --Double Piston Compressor Having A Sliding Block Producing A Stroke Curve That Deviates From A Sinusoidal Stroke Curve--.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For purposes of examination the proposed reading will be assumed unless otherwise stated.

Claim 3, line 2, recitation of “the at least one sliding block” lacks antecedent basis.  This limitation would be clearer if rewritten as --the one sliding block--.
Claim 1, line 22, recitation of “the drive interface being arranged axially” is not clear in context.  It is unclear what axis is being referred?  This limitation would be clearer if rewritten as --an axis of the drive interface arranged--.
Claim 6, line 6, recitation of “the slide bearing ring has an exterior surface that is rollably guided on” is not clear in context.  It is unclear how the “exterior surface” is rollable?  See instant disclosure, Paragraph 0051.  The rollablity of the slide bearing “ring” is between the “slide body” and the crank pin; not the tracks.  This limitation would be clearer if “rollably” was deleted.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7 and 9-10, are rejected under 35 U.S.C. 103 as being unpatentable over Herzmark US 2,236,853, in view of Wadlow et al. US 3,451,276.

With respect to Claim 1, Herzmark discloses a two-stage compressor (Claim 1, line 1) of a compressed air supply device (“bottles”, Page 1, lines 1-7, left side), the two-stage compressor comprising: a low pressure stage 14/11 having a low pressure cylinder 11; a high pressure stage 15/12 having a high pressure cylinder 12; a low pressure piston 14 guided in an axially movable manner in the low pressure cylinder (see Figure 1); a high pressure piston 15 guided in an axially movable manner in the high pressure cylinder (see Figure 1); a piston rod (see rod adjacent to 18 between 14 and 16 in Figure 3; it is noted this is identical to Applicant’s piston rod 8 in Figure 1) rigidly connecting (see Figure 1) the low pressure piston 14 and the high pressure piston 15; and a sliding block guide 16, the sliding block guide having a recess (inside 16, “slotted crosshead 16”, Page 1, line 44, left side) arranged in the piston rod (see rod adjacent to 18 between 14 and 16 in Figure 3), the sliding block guide 16 having two substantially parallel sliding block tracks (top and bottom sides of 16 adjacent 19 top and bottom, in Figure 1, portrait view), wherein the cylinder 11 of the low pressure stage 14/11 and the cylinder 12 of the high pressure stage 15/12 are arranged radially opposite with respect to an axis of rotation (center of 20 as seen in Figure 1) of a drive shaft 13, wherein the low pressure piston 14 and the high pressure piston 15 are connected (Page 1, lines 41-46, left side) to the drive shaft 13 via the sliding block guide 16, wherein the two sliding block tracks (top and bottom sides of 16 adjacent 19 top and bottom, in Figure 1, portrait view) are aligned in a plane (plane of 16 as seen in cutaway 
    PNG
    media_image1.png
    641
    857
    media_image1.png
    Greyscale
in Figure 1) perpendicular to the axis of rotation (center of 20 as seen in Figure 1) of the drive shaft 13, wherein the drive shaft 13 has a drive interface (19 top and bottom and crank pin, see insert on right, cross section 13 in Figure 1) configured to engage with the recess (inside 16, “slotted crosshead 16”, Page 1, line 44, left side, see 16 in Figure 3), the drive interface (19 top and bottom and crank pin, see insert above and cross section 13 in Figure 1) being arranged axially parallel (the axis of 19 is parallel to the center of 20, see 112(b) interpretation above) to the axis of rotation (center of 20) of the drive shaft 13, the drive interface (19 top and bottom and crank pin, see insert, cross section 13 in Figure 1) being secured on the drive shaft 13 (as seen in Figure 1) with an eccentricity (see insert above).  Although Herzmark discloses most of the limitations of the claim, including the sliding block tracks (top and bottom sides of 16 adjacent 19 top and bottom, in Figure 1) of the sliding block guide 16 are constructed and arranged such that a movement of the low pressure piston 14 and of the high pressure piston 15 follows a piston stroke curve (“reciprocating”, Page 1, lines 40-50, left side); Herzmark is silent on one of the sliding block tracks having an arc-shaped indentation in a central portion, and wherein the sliding block tracks of the sliding block guide are constructed and arranged such that, during operation of the two-stage compressor, a movement of the low pressure piston and of the high pressure piston follows a piston stroke curve that deviates from a regular sinusoidal stroke curve having an amplitude corresponding to the eccentricity of the drive interface.  Wadlow et al. disclosing a sliding block mechanism (see Figure 3), specifically teach one (right track of 4 in Figure 3) of a sliding block tracks (inside 4 left and right in Figure 3) having an arc-shaped indentation (“curve”, Column 2, lines 71-72) in a central portion (middle section of right side of 4, see Figure 3), and wherein the sliding block tracks (inside 4 left and right in Figure 3) of the sliding block guide 4 are constructed and arranged (as seen in figure 3) such that movement of a rod 5 follows a stroke curve that deviates (“any pattern of movement of the ram 5…can be obtained by changing the shape of the slot”, Column 2, lines 65-72) from a regular sinusoidal stroke curve (movement of 5 in Figure 1) having an amplitude (“throw of pin 2” Column 2, line 71) corresponding to the eccentricity 2 of a drive interface (interface between 2 and 4 in Figure 3).  Wadlow et al. teach the arc-shaped indentation (“curve”, Column 2, lines 71-72) and deviation in stoke curve advantageously increased the dwell time (Column 2, lines 68-69).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the arc-shaped indentation and deviation in stoke curve, as taught by Wadlow et al., in the pump disclosed by Herzmark, to have advantageously increased the dwell time.
This simple combination only uses the shape of the sliding block tracks taught by Wadlow et al., in the sliding block 16 disclosed by Herzmark.

With respect to Claim 2, as it depends from Claim 1, Herzmark teaches the arc-shaped indentation (“curve”, Column 2, lines 71-72, see right hand side of Figure 3) is a circular-arc-shaped indentation (“curve having a radius”, Column 2, lines 71-72).

With respect to Claim 3, as it depends from Claim 2, Wadlow et al. further teach a radius and a depth (see Figure 3, the curved surface on right track has a radius and depth, Column 2, lines 71-72).) of the circular-arc-shaped indentation (“curve”, Column 2, lines 71-72) of the at least one sliding block track (right track of 4 in Figure 3) are dimensioned such that (“any pattern of movement of the ram 5…can be obtained by changing the shape of the slot”, Column 2, lines 64-72) a stroke height (top and bottom dead centers”, Column 2, lines 32-34) of the piston rod 5 when the drive interface (O.D. of 2) passes through the indentation (“curve”, Column 2, lines 71-72) is kept constant (“dwell”, Column 2, lines 67).

With respect to Claim 4, as it depends from Claim 1, Herzmark discloses the drive interface (19 top and bottom and crank pin, see insert above and cross section 13 in Figure 1) includes a crank pin (see insert above), the crank pin being secured (see Figure 4) on the drive shaft 13 at a position radially spaced by the eccentricity (see insert above) from the axis of rotation (center of 20) of the drive shaft 13.

With respect to Claim 7, as it depends from Claim 1, Wadlow et al. further teach the piston stroke curve (“any pattern of movement of the ram 5…can be obtained by changing the shape of the slot”, Column 2, lines 65-72) and the regular sinusoidal stroke curve (movement of 5 in Figure 1) have a same stroke width (“the angle of rotation range of the piston rod” see instant disclosure Paragraph 0046, lines 3-4, as filed, such as 0 degrees to 180 degrees, see Wadlow et al. Column 2, lines 31-46).

With respect to Claim 9, as it depends from Claim 1, Wadlow et al. further disclose in the central portion (middle section of right side of 4, see Figure 3), the sliding block track (right track of 4 in Figure 3) having the arc-shaped indentation (“curve”, Column 2, lines 71-72) in the central portion (see Figure 3) is not linear (“straight”, see Column 3, lines 1-4) to the other sliding block track (left track of 4 in Figure 3) of the two sliding block tracks (inside 4 left and right in Figure 3).

With respect to Claim 10, as it depends from Claim 9, Wadlow et al. further teach the other (left track of 4 in Figure 3) of the two sliding block tracks (inside 4 left and right in Figure 3) includes a linear portion , the linear portion (“straight”, Column 3, lines 1-4) having a length of at least twice the eccentricity and at most a maximum length (see Figure 3, the slot is more than twice 2 and less than the length of 3) of the recess (see Figure 1).


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Herzmark, in view of Wadlow et al. (both mentioned previously), in further view of Iturriaga-Notario US 4,078,439 (hereafter Iturriaga). 

With respect to Claim 5, as it depends from Claim 4, although the combination of prior art teaches most of the limitations of the claim, including Herzmark’s disclosure of a drive interface (19 top and bottom and crank pin, see insert above and cross section 13 in Figure 1) and Wadlow et al. teachings of an arc-shaped indentation (“curve”, Column 2, lines 71-72), the combination of prior art is silent on the drive interface further includes a rolling bearing having an inner ring and an outer ring, the inner ring of the rolling bearing lying on the crank pin and the outer ring of the rolling bearing rollably guided on the two parallel sliding block tracks.  Iturriaga disclosing a reciprocating compressor (see title), specifically teach a drive interface (17/13 see Figures 4-6) further includes a rolling bearing 17 having an inner ring and an outer ring (both rings are clearly seen in Figures 4-6), the inner ring (ring adjacent 13 in Figure 5) of the rolling bearing 17 lying on a crank pin 13 and the outer ring (ring adjacent 15 in Figure 5, also see Figure 7) of the rolling bearing 17 rollably guided on the two parallel sliding block tracks 15 (see Figures 5 and 7).  Iturriaga teaches the bearing advantageously eliminated jerky (“blows”) movement of sliding block (“gib”, Column 3, lines 26-27).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the bearing taught by Iturriaga, in the pump disclosed by Herzmark, to have advantageously eliminated jerky movement of the sliding block.
This simple substation is only replacing part of the interface (i.e. 19) disclosed by Herzmark with the bearing taught by Iturriaga.

With respect to Claim 6, as it depends from Claim 4, although the combination of prior art teach most of the limitations of the claim, including Herzmark disclosure of the drive interface (19 top and bottom and crank pin, see insert above and cross section 13 in Figure 1) further includes a slide bearing ring (19 top and bottom, I.D. of 19 is ring shaped), wherein the slide bearing ring (19 top and bottom) has an exterior surface (top and bottom outside surfaces of 19) that is rollably guided (via rotation of 13, see instant disclose Paragraph 0051) on the two parallel sliding block tracks (top and bottom sides of 16 adjacent 19 top and bottom, in Figure 1, portrait view); and Wadlow et al. teachings of an arc-shaped indentation (“curve”, Column 2, lines 71-72).  Herzmark and Wadlow et al. are silent on a rolling bearing and wherein the rolling bearing has an inner ring and an outer ring, the inner ring of the rolling bearing lying on the crank pin and the outer ring of the rolling bearing lying against an interior of the slide bearing ring.  Iturriaga disclosing a reciprocating compressor (see title), specifically teaches a rolling bearing 17 (see Figures 4-6); wherein the rolling bearing has an inner ring and an outer ring (both rings are clearly seen in Figure 5), the inner ring (ring adjacent 13 in Figure 5) of the rolling bearing 17 lying on the crank pin 13 and the outer ring (ring adjacent 15 in Figure 5, also see Figure 7) of the rolling bearing 17 lying against a block 15.  Iturriaga teaches the bearing advantageously eliminated jerky (“blows”) movement of sliding block (“gib”, Column 3, lines 26-27).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the bearing taught by Iturriaga, in the pump disclosed by Herzmark, to have advantageously eliminated jerky movement of the sliding block.
This simple combination is only adding the bearing 17 taught by Iturriaga between the slide block and crank pin disclosed by Herzmark.  After the combination the outer ring of the Iturriaga’s bearing 17 will be lying against the interior of Herzmark’s slide bearing.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Herzmark, in view of Wadlow et al. (both mentioned previously), in further view of Moteki et al. US Pub. 2002/0002957, as an evidentiary reference.

With respect to Claim 8, as it depends from Claim 1, although Herzmark discloses most of the limitations of the claim, including a piston stroke curve (“reciprocating”, Page 1, lines 40-50, right-side) corresponds to a stroke height (“bottom end of the piston stroke” Page 1, line 12, left side) of the low pressure piston 14 and of the high pressure piston 15 (14 and 15 are connected, see Figure 1), Herzmark is silent on the amplitude of the piston stroke curve corresponds to a stroke height.  However, as evidenced by Moteki et al. it was old and well known in the art, that the amplitude (“amplitude”) of the piston stroke curve (“characteristic curve”) corresponds to a stroke height (“piston stroke”, Paragraph 0031, lines 45-46).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the amplitude of the piston stroke curve corresponds to a stroke height because it was old and well known in the art to do so. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Golle US 1,370,305 teach a compressor having a slide block with an arc-shaped indentation.
Broyles US 2,375,748 teach a compressor with an arc-shaped slide block (see 25 in Figure 5).
Fisher US 7,650,870 teach a compressor with a slide block wherein the movement of the piston depends of the shape a recess (see Figure 3B)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
12/10/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746